Wilson, Judge:
This is a valuation proceeding which arose by reason of a judgment rendered by the first division of this court in the case of Compass Instrument & Optical Co. et al. v. United States, 34 Cust. Ct. 341, Abstract 58974. By that judgment under the terms of the statute (28 U. S. C. § 2636 (d)) the matter was remanded to a single judge to “determine the proper dutiable value of the merchandise.” The proceeding before me has been abandoned by counsel for the importer. It is, therefore, dismissed.
Judgment will be rendered accordingly.